DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “OIF” (Optical Internetworking Forum, Flex Ethernet Implementation Agreement, IA # OIF-FLEXE-01.0, March 2016; <retrieved from the internet 3 April 2021, url: https://www.oiforum.com/wp-content/uploads/2019/01/OIF-FLEXE-01.0.pdf>).
demapping reads on recovering the client data); a flexible Ethernet switch, configured to perform switching in a physical layer and transmission of the service data according to the block sequence (fig. 7 and pages 14-15 section 6.3 and pages 20-21 section 7.3.2, page 23, second paragraph and second bullet point, where the adding and removing of FlexE clients from the FlexE group based on calendar reconfigurations, and switching between calendars, reads on switching, and is inherently performed by a respective “module”). 
Regarding claim 2, OIF discloses the transmission network system according to claim 1, wherein the block sequence comprises a series of blocks of a preset size (fig. 7 and page 14, section 6.3, first paragraph).  
Regarding claim 3, OIF discloses the transmission network system according to claim 2, wherein the blocks of the preset size are 66-bit, 64b/66b blocks (fig. 7 and page 14, section 6.3, and page 8 section 5.2.1.1).  

Regarding claim 6, OIF discloses the transmission network system according to claim 5, wherein the calendar circuit for the flexible Ethernet group divides the flexible Ethernet group into a plurality of time slots and bonds the flexible Ethernet client to at least one time slot of the plurality of time slots to perform the transmission of the service data (pages 14-15 section 6.3). 
Regarding claim 7, OIF discloses the transmission network system according to claim 6, wherein data alignment of the PHYs of the flexible Ethernet group is achieved by inserting a flexible Ethernet overhead in the block sequence carried by the flexible Ethernet group (page 15, section 6.4).  
Regarding claim 8, OIF discloses the transmission network system according to claim 7, wherein the flexible Ethernet overhead comprises: a flexible Ethernet calendar circuit configuration (fig. 11, metric C), a flexible Ethernet group number, a flexible Ethernet client number and/or management channel data (page 16, bulleted list).  
Regarding claim 9, OIF discloses the transmission network system according to claim 7, wherein each PHY of the flexible Ethernet group has a preset quantity of overhead blocks carrying the flexible Ethernet overhead (page 16, first two paragraphs of section 6.4, overhead is a 66B block, in a repeating sequence of 8 blocks).  
Regarding claim 10, OIF discloses the transmission network system according to claim 9, wherein the overhead blocks and service data blocks are of a spaced st paragraph of section 6.4).  
Regarding claim 11, OIF discloses the transmission network system according to claim 1, wherein the flexible Ethernet switch is specifically configured to perform the switching in the physical layer and transmission of the service data on blocks in the block sequence according to a number of a flexible Ethernet group (pages 14-15 section 6.3 and page 16 5th bullet, where the selected, i.e. switched, calendars are configured based on FlexE group, where the FlexE group number is indicated in the corresponding FlexE overhead) and a number of a flexible Ethernet client by which the blocks are input and a number of a flexible Ethernet group and a number of a flexible Ethernet client by which the blocks are output (page 22 1st-3rd paragraphs of section 7.3.4, where the selected, i.e. switched, calendar configurations are transmitted from FlexE mux to FlexE demux, the client field value designates a particular FlexE client carried by the corresponding group, indicates where it is muxed, and the demux uses this information via the calendar configuration exchange/confirmation for extracting it at the received side).
Regarding claim 12, OIF discloses a data switching and transmission method, comprising: receiving service data from an upper layer and mapping, according to a block sequence, the service data from the upper layer onto a flexible Ethernet group located at a physical layer (fig. 1, the FlexE Shim mapping/demapping and figs. 2-3 and page 9 sections 5.2.1.7 and 5.2.2.6, also pages 7-8 section 5.1, pages 8-9 section 5.2.1.1, and fig. 7 and pages 14-15 section 6.3, where the client data being mapped reads on upper layer data); performing switching in a physical layer and transmission of 
Regarding claim 13, OIF discloses the data switching and transmission method according to claim 12, further comprising: recovering, from the block sequence received by the flexible Ethernet group, corresponding service data (fig. 1, the FlexE Shim mapping/demapping and figs. 2-3 and page 9 sections 5.2.1.7 and 5.2.2.6, also pages 7-8 section 5.1, pages 8-9 section 5.2.1.1, and fig. 7 and pages 14-15 section 6.3, where demapping reads on recovering the client data).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over “OIF” (Optical Internetworking Forum, Flex Ethernet Implementation Agreement, IA # OIF-FLEXE-01.0, March 2016; <retrieved from the internet 3 April 2021, url: https://www.oiforum.com/wp-content/uploads/2019/01/OIF-FLEXE-01.0.pdf>) in view of Gareau (US Patent Application Publication No. 2017/0005949).

Regarding claim 14, OIF discloses the data switching and transmission method according to claim 12, but does not expressly disclose that the OIF mapping, according to the block sequence, the service data from the upper layer onto the flexible Ethernet group located at the physical layer comprises: mapping, according to the block sequence, non-packet-switched service data from the upper layer onto the flexible Ethernet group located at the physical layer. However, Gareau discloses that non-packet-switched service data is adaptable to FlexE (paragraphs 0006-0007 and fig. 2A and paragraphs 0040-0041). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt non-packet-switched service data to the FlexE of OIF, as taught by Gareau, to provide the benefit of multi-service applications beyond OTN or the default OIF implementation of FlexE.
Regarding claim 15, the combination of OIF and Gareau discloses the data switching and transmission method according to claim 14, wherein, when the non-packet-switched service data comprises service data in 66-bit blocks (Gareua: paragraph 0008, where Fibre Channel 10GFC/16GFC, and Infiniband 
Regarding claim 16, OIF discloses the data switching and transmission method according to claim 14, wherein, when the non-packet-switched service data comprises service data not in 66-bit blocks, the mapping, according to the block sequence, the non-packet-switched service data from the upper layer onto the flexible Ethernet group located at the physical layer comprises: disassembling the service data not in 66-bit blocks to obtain a payload of the service data, encapsulating the payload into 66-bit blocks, and mapping, according to a 66-bit block sequence, the 66-bit blocks onto the flexible Ethernet group located at the physical layer (Gareua: fig. 2A and paragraph 0040, client encoding into 64B/66B, and OIF: OIF: page 14 section 6.3, mapping into the FlexE group).   

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over “OIF” (Optical Internetworking Forum, Flex Ethernet Implementation Agreement, IA # OIF-FLEXE-01.0, March 2016; <retrieved from the internet 3 April 2021, url: https://www.oiforum.com/wp-content/uploads/2019/01/OIF-FLEXE-01.0.pdf>) in view of Ji et al. (“Ji”) (US Patent Application Publication No. 2017/0349311).
KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385, 1396 (2007). In this case, the method steps are merely being carried out by a computer program using a generic computer, running a computer program is a predictable use of processor, memory and a form of storage for the program. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the functions of OIF on a computer, using processor, memory and program storage, as this is merely automation of the OIF functions on a general purpose computer that does not amount to more than the predictable use of prior art elements according to their established functions.

Allowable Subject Matter
Claims 25-27 are allowed.

Response to Arguments
Applicant's arguments filed 12 July 2021 have been fully considered but they are not persuasive. 
Applicant argues that in OIF, the switching is in the FlexE Shim but not a physical layer. However, the cited switching is that for the FlexE Calendar (section 6.3). The FlexE clients are switched into or out of the FlexE group; this is a physical layer function. Further, section 5.2 of OIF says “The FlexE shim can be envisioned as being in the middle of the PCS in the 100GBASE-R stack as illustrated in [802.3] Figure 80-1.” This is a physical layer stack, see IEEE 802.3-2015 fig. 80-1 referred to by OIF:

    PNG
    media_image1.png
    946
    1244
    media_image1.png
    Greyscale

according to the block sequence. To the contrary, the switching of the FlexE clients in OIF is expressly via 66B block position assignments for the calendar block sequence (section 6.3 and fig. 7).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN M CORS/Primary Examiner, Art Unit 2636